REGISTRATION NUMBER:

29495-1575-10-VIII-11




THIS IS A JOINT-VENTURE AGREEMENT REACHED BY LA UNIVERSIDAD NACIONAL AUTÓNOMA DE
MÉXICO (IN ENGLISH, “THE NATIONAL AUTONOMOUS UNIVERSITY OF MEXICO”), HEREINAFTER
CALLED “LA UNAM”, REPRESENTED IN THIS ACTION BY ITS SECRETARY GENERAL, DR.
EDUARDO BÁRZANA GARCÍA, WITH THE DIRECTOR OF THE VETERINARY MEDICINE SCHOOL, DR.
FRANCISCO JOSÉ TRIGO TAVERA, AND THE ACADEMICIAN AND RESEARCHER OF THE CENTER
FOR TRAINING, RESEARCH Y EXPANSION OF HIGH PLATEAU ANIMAL PRODUCTION OF THE
VETERINARY MEDICINE SCHOOL, DR. GILBERTO CHÁVEZ GRIS, IN ATTENDANCE; AND APPLIED
GENETICS, S. A. DE C. V. (IN ENGLISH, “PUBLIC-JOINT-STOCK-COMPANY”), HEREINAFTER
CALLED “APPLIED”, REPRESENTED IN THIS ACTION BY ITS DIRECTOR GENERAL, Dr.
ANTONIO MILICI, IN ACCORDANCE WITH THE FOLLOWING TERMS AND PROVISIONS:  




DECLARATIONS




I.

“LA UNAM” DECLARES:




1.
                                                                                                                       

That in accordance with Article 1 of its Constitution it is a publicly-owned
corporation, a decentralized sub-division of the State endowed with full legal
capacity that has the goal of imparting higher education and developing
professionals, researchers, university professors, and technicians to serve
society, as well as to organize and conduct research, primarily pertaining to
the national conditions and problems, and to extend to the highest attainable
extent the benefits of the culture.   




2.
                                                                                                                       

That the legal representation of this research institution, in accordance with
what is set forth in Articles 9 of its Constitution and 30 of its General
Statute, is the responsibility of its Rector, Dr. José Narro Robles, who,
pursuant to section I of Article 34 of the same Statute, has the ability to
delegate the same.   







3.
                                                                                                                       

That Dr. Eduardo Bárzana García, in his role as Secretary General, is authorized
to sign this Agreement, pursuant to the applicable provisions in the agreement
that delegate and distribute responsibilities for the signing of pacts,
agreements, contracts, and other consensual instruments of which the University
would be a part, published in the UNAM Gazette on January 23, 2003.




4.
                                                                                                                       

That the Veterinary Medicine School, whose chief is Dr. Francisco José Trigo
Tavera, is within the University’s constitutional-academic structure, and has
the necessary infrastructure and resources to fulfill the goals of this pact.




5.
                                                                                                                       

That, for the purpose of complying with this agreement, it specifies its
physical domicile that which is located at the Center for Training, Research,
and Expansion of High Plateau Animal Production of the Veterinary Medicine
School (C.E.I.E.P.A.A.) in the School of Veterinary Medicine: Km 8.5, Carretera
Tequisquiapan-Ezequiel Montes, Tequisquiapan, Querétaro.




6.
                                                                                                                       

That, for the purposes of this instrument, it specifies its legal domicile that
which is located on the 9th floor of the Rectory Building, Ciudad Universitaria,
Delegación Coyoacán, México, Distrito Federal, C. P. 04510.




I.

“APPLIED” DECLARES:




1.

That it is a Public-Joint-Stock-Company, legally formed in conformity with the
laws of Mexico, as confirmed in the Public Registry Number 18,972, dated
September 28, 2007, granted before Notary Public Number 85 in the State of Nuevo
León, Honorable Enrique Morales Montemayor, and entered into the Public Registry
for Property and Commercial Transactions at Commercial Page Number 105866-1,
Characters as to the  authenticity of the inscription:
7161fol4d90c.12cf´l5863c8f9flt70d177cd02c, on the 19th day of October, 2008.




1.

That it has as its goal the development of molecular trials for the diagnosis of
animal illnesses, as well as the detection of infectious pathogens in food, the
development of genetically modified organisms, the fulfillment of all of the
actions execution of all of the contracts that are related to said branch.




2.

That Dr. Antonio Milici, in his capacity as its President, possesses the
necessary authority to sign this instrument as such authority was given to him
pursuant to the granting of such powers in Article Seventeen of the Public
Registry Number 18,972, dated September 28, 2007, before Notary Public 85 in the
State of Nuevo León, Lic. Enrique Morales Montemayor.




3.

That its legal domicile is located at 173 Avenida Mundial, Parque Industrial JM,
en el Municipio de Apodaca, Nuevo León C.P. 66600.




II.

BOTH PARTIES DECLARE:




That, having expounded all of the above, they are both amenable to subject their
commitment in accordance with the following:

 

CLAUSES




FIRST: OBJECTIVE




The purpose of this pact is the collaboration between the parties hereto with
the goal of conducting a research Project called: “VALIDATION OF A MOLECULAR
SYSTEM VIA PCR IN REAL TIME, TO DETECT THE PRESENCE OF MYCOBACTERIUM
PARATUBERCULOSIS EN RUMIANTES”. (BOVINES, OVINES Y CAPRINES).

 

SECOND. “LA UNAM’S” COMMITMENTS




To facilitate the successful execution of the material objectives of this
agreement, “LA UNAM” commits itself to:




a.

Adapt or make suitable the number of samples subject to the protocol, which will
include from 100 to 200 blood samples taken from infected animals (bovines,
ovines y caprines) and utilized during the course of the research to be
conducted.




b.

Develop research, diagnostic testing procedures, and the validation of tests in
different studies of Johne’s Syndrome en the laboratory located at the Training,
Research, and Expansion of High Plateau Animal Production Center
(C.E.I.E.P.A.A.) of the Veterinary Medicine School.




c.

Provide to “APPLIED”, located in Ciudad De Apodaca, Nuevo León, Méjico, samples
that are homologous to the samples that will be received by the laboratory at
the Training, Research, and Expansion of High Plateau Animal Production Center
(C.E.I.E.P.A.A.).




d.

Grant access and facilities to the clinical trials that will be effectuated
during the research project, as long as it is in writing so as to not interfere
with other activities that are being effectuated at that time.




e.

Deliver the results generated by virtue of this agreement, specifying the times
that were expended for each of the tests to be conducted during the entire
project.




f.

Utilize specially-trained personnel to fulfill with specificity the activities
of this project.




g.

Maintain the necessary flexibility as activities arise during the duration of
the Project, as long at it is requested in writing.




h.

Execute the corresponding Donation Contract, pertaining to the equipment
indicated in section “b” of the Third Clause herein.




THIRD: “APPLIED’S” COMMITMENTS




For the adequate fulfillment of the purpose of this Agreement, “APPLIED” commits
itself to:




a)

Finance the project for a minimum period of 24 months subject to extensions
covering the following items:

-Consumables and Reagents.

-Deliver to UNAM the equivalent of three times the minimum monthly salary for
México City, as additional remuneration for each technician that participates en
the development of the research during the term of the current agreement with
respect to that which was established Article 38 del Regulations Over
Extraordinary Income of the UNAM.

-Expenses Relating to Field Work.

-Operating Expenses (derived from receipt and delivery of samples).




b)

Donate to “LA UNAM” an ULTRA-FREEZER and a PERKIN ELMER/APPLIED BIOSYSTEM ABI
PRISM 7700 SEQUENCE DETECTOR GENEAMP PCR INSTRUMENT SYSTEM.  The former will be
delivered no more than 30 days after the signing of this agreement, and the
latter no more than 6 months from the date on which this agreement is signed,
and the prior use of this equipment is offered for its optimal use in
“APPLIED’S” facilities in Apodaca, Nuevo León. This equipment will benefit the
adequate development of the Project in the PATHOLOGY AREA OF USEDICO,
C.E.I.E.P.A.A., TEQUISQUIAPAN.




c)

“APPLIED” will proceed to effectuate in its facilities the diagnostic testing
for Johne’s Syndrome (Paratuberculosis) and, based on that, establish
comparative analyses of the results obtained by one party or the other.




d)

Maintain the necessary flexibility consistent with the activities and
necessities that will emerge throughout the duration of this Project, as long as
it is requested in writing.




e)

Effectuate the expenses stemming from the receipt and delivery of samples.







FOURTH: MANAGING COMMISSION




To facilitate the adequate fulfillment of the material objectives of this
instrument, both parties agree to form a Managing Commission, consisting on one
representative of each party, and that purpose designate:




For “LA UNAM”, Dr. Gilberto Chávez Gris, Professor in the Pathology Department
of USEDICO, C.E.I.E.P.A.A., Tequisquiapan, in the School of Veterinary Medicine,
who will serve as the technical liaison between the parties.




For “APPLIED”, Dr. Felipe Antonio Villanueva Zavala, who will serve as the
technical/administrative liaison between the parties.







FIFTH:  FUNCTION AND DUTIES OF THE MANAGING COMMISSION




Both parties agree that the aforementioned Managing Commission will have the
following duties:




a)

Regulate, supervise, and evaluate the activities of this instrument.




b)

Resolve disagreements that might arise regarding the interpretation and
compliance of said instrument.




c)

Take or consider, depending on the circumstances, the pertinent complimentary
agreements.




SIXTH: LABOR RELATIONS




The parties agree that personnel provided by each party in furtherance of the
fulfillment of this agreement will be deemed to be employed only by the party
that hired him or her. Therefore, each party will take responsibility for the
conduct of its personnel, and under no circumstances will they be considered
co-employers or substitute employers.




SEVENTH:  SOCIAL RESPONSIBILITY




It is expressly agreed that neither party will be civilly liable for damages
that could be caused administrative or academic work stoppages, or by acts of
God or “force majeure”, or by unforeseeable events by virtue of which they might
be blocked from complying with the obligations and objectives stemming from this
Agreement.

 

The parties expressly agree that if one or more instances of force majeure or
some unforeseeable event were to occur, and if said instances were to take on
such characteristics, or if they were of such severity or permanency, that they
were to make it impossible to comply with this Agreement, the Parties should
come to an agreement regarding its amendment.  

 

EIGHT: PUBLICATIONS




The researchers that will participate in the work made the subject of this
Agreement will be able to publish findings of academic interest stemming from
their work, as long as they have the express written authorization from both
parties herein, and on the condition that the corresponding contribution of both
parties will be recognized.

 

In the event findings to be published are considered to be of commercial
interest, then the researchers cannot move forth to divulge the findings until
the technology used for the development of said findings has been duly
protected.




NINTH: RIGHTS TO INTELLECTUAL PROPERTY




Both parties agree that findings that could conceivably be protected as being
Intellectual and/or Industrial Design Property derived from work fulfilled under
this Agreement will belong to the Party whose personnel did the work that is
made the subject of publication, giving due recognition to those who
participated in its development.  If the achievement was the product of a joint
effort, both parties will share the ownership of the corresponding rights.  It
is expressly understood that “LA UNAM” will be able to use the obtained results
in the activities covered in this Agreement in furtherance of its academic work;
and any and all publication stemming from this Agreement will be made from the
corresponding information to the General Management of Legal Affairs.  




Both parties agree that all of the information compiled for and during the
development of this experimental research will be absolutely confidential, and
that it will be mutually exchanged between “LA UNAM” y “APPLIED” in writing,
graphically, or verbally, including any and all registry data, technical
knowledge, experience, standards, methods, tests, test results, design and
manufacturing processes, quality control procedures, formulas, designs,
packaging, photographs, drawings, sketches, specifications, risk analysis,
storage information, computer programs, business forecasts, marketing
information, sales and pricing, samples, and any other material that has or
includes information relating to the products over the activities of each of the
parties.  




 

THE PARTIES agree that any individual who participates in these studies will be
subject to this Clause.




“APPLIED” acknowledges that research results can be published, reporting the
corresponding findings known to General Management of Legal Affairs, and agrees
that “LA UNAM” will have authorization to print the results of the experimental
research as part of the understanding. However, “APPLIED” will have received
copies of any publication or proposed presentation at least sixty (60) days
prior to the time when the publication or proposed presentation is submitted to
a newspaper, editor, or other third-party. “APPLIED” will have this sixty (60)
day period after receiving the aforementioned copies to object to said
presentation or proposed publication, if it contains confidential information
belonging to “APPLIED” or to protect the potential registration of any invention
described therein.  




Any parties that intervene in the effectuation of the research commit and
obligate themselves to refrain from divulging any type of information without
express written consent of the pertinent counterpart. “APPLIED.”




 ELEVENTH: TERM




This Agreement will take effect from the date on which it is signed, and it will
be in force for two (2) years. It is subject to extension for an additional two
(2) years, contingent upon an evaluation of the results obtained, and the
signing of a written agreement between the parties.




TWELFTH: MODIFICATIONS




This Agreement can be amended or supplemented by mutual consent of the parties,
and any such amendments or supplementation would bind the signatories from the
date on which they are signed.







THIRTEENTH:  ADVANCE TERMINATION




Either of the parties will be able to terminate this Agreement prior to its
lapsing by way of written notice to its counterpart, by delivering such
notification with ninety (90) days advance notice.  In such a case, both parties
will take steps to avoid damages to each other or third-parties.  In the event
of an early termination, “APPLIED” will cover the totality of any distributed
costs, and the cost of work completed on behalf of “LA UNAM”.




In the same manner, this Agreement can be deemed terminated due to any breach on
the part of either party of any the terms and provisions established herein, or
due to circumstances, if this Agreement turns out to be an inefficient way of
obtaining the results sought.




The Managing Commission, to which this Agreement refers in the Fourth Clause,
will determine the manner and terms of the termination, taking the necessary
measures to avoid damages to either party, or to third-parties.  




FOURTEENTH: INTERPRETATION AND DISPUTES







Both parties agree that any disputes that might arise regarding the
interpretation and fulfillment of this Agreement will be resolved by the
Managing Commission to which this Agreement refers in the Fourth Clause.




In the event the Parties were to be unable to amicably come to terms regarding
such issues, the Parties agree that these issues will be subjected to the
jurisdiction of the Federal Courts of Mexico City, hereby waiving any
jurisdictional issues that might arise due to either Party’s present or future
residency, or for any other circumstances that might be applicable.  




Having read this instrument, and fully understanding its content and scope, the
Parties are signing it in quadruplicate en Mexico City, Federal District, on the
15th day of March , 2012.    




FOR “LA UNAM”:




___________________________

DR. EDUARDO BÁRZANA GARCÍA,

SECRETARY GENERAL

FOR “APPLIED”:




______________________________

DR. ANTONIO MILICI, PRESIDENT




___________________________

DR. FRANCISCO JOSÉ TRIGO TAVERA,

DIRECTOR OF THE VETERINARY MEDICINE SCHOOL

 







___________________________

DR. GILBERTO CHÁVEZ GRIS,

PROFESSOR OF PATHOLOGY OF USEDICO, C.E.I.E.P.A.A., VETERINARY MEDICINE SCHOOL

 











Page 1 of 7


